DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 7/13/2022, is acknowledged. Claim 6 is amended. Claims 1 – 5, 7, and 9 – 19 remain withdrawn. Claims 6, 8, and 20 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0097171 (“Urata”; of record) in view of US 2020/0216926 (“Ito”; of record).
Regarding claim 6, Urata teaches a soft magnetic alloy (Title) comprising a main component represented by the following formula, in terms of atomic percentage ([0042]):
(Fe1-aM1a)100-b-c-d-e-f-gM2bBcPdCueM3fM4g
Wherein, where M1 is at least one element of Co and Ni, M2 is at least one element selected from the group consisting of Nb, Mo, Zr, Ta, W, Hf, Ti, V, Cr, and Mn, M3 is at least one element selected from the group consisting of the elements of the platinum group, the rare-earth elements, Au, Ag, Zn, Sn, Sb, In, Rb, Sr, Cs, and Ba, M4 is at least one element selected from the group consisting of C, Si, Al, Ga, and Ge, and a, b, c, d, e, f, and g are values that meet conditions that 0 ≤ a ≤ 0.5, 0 ≤ b ≤ 10, 5 ≤ c ≤ 25, 0 < d ≤ 10, 0 < e ≤ 1.5, 0 ≤ f ≤ 2, 0 ≤ g ≤ 8, and 70 ≤ 100-b-c-d-e-f-g ([0042]).
The Examiner asserts that M2 of Urata, present in amounts of 0-10 at%, corresponds to M of the present claim formula, present in amounts of 5-14 at%. M1 of Urata corresponds to X1 of the present claim formula. Further, the presence of Cu and M3, in addition to portions of M2 and M4, in the formula of Urata falls under the component of X2 of the present claim formula. With respect to the Si and C required by the present claim formula, Urata includes these elements under M4.
Further, Ito teaches an Fe-based amorphous alloy ribbon ([0019]), having a composition ([0022]) similar to that of Urata. Ito teaches that the C content of the ribbon is 0.20-0.35 at% ([0025]), which notably falls within Urata’s permissible range of 0-8 at% C. Ito teaches that such a narrow C content range is desirable as below such an amount, improvement in space factor of the alloy ribbon is insufficient, whereas above such an amount, detrimental embrittlement of the alloy ribbon occurs ([0179]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ito into Urata and further narrow the C content to 0.20-0.35 at%. Such an amount provides a balance between improvement in space factor while avoiding detrimental embrittlement.
A comparison of the composition taught by Urata in view of Ito and that required by the instant claim is shown in Table 1. The Examiner notes that the groups present in the first column are those represented by the formula of the instant claim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition derived from the formula taught by Urata in view of Ito overlaps with the composition derived from the formula of the instant claim for each group represented by the instant claim formula.
Further, Urata teaches that the alloy may contain α-Fe crystal phase having an average grain size of 50 nanometers or less ([0016], L 2-5). Thus, an ordinarily skilled artisan would have expected the alloy taught by Urata to have a structure of Fe based nanocrystallines.
Regarding claim 8, Urata teaches that the alloy may contain α-Fe crystal phase having an average grain size of 50 nanometers or less ([0016], L 2-5), preferably 30 nm or less ([0035], L 15-16).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average grain size taught by Urata (30 nm or less) encompasses that of the instant claim (5-30 nm).
Regarding claim 20, Urata teaches a magnetic device comprising the taught soft magnetic alloy ([0038], L 19-20 – “wound magnetic core, multilayer magnetic core, and a dust core”).

Double Patenting







The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6, 8, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, and 8 of copending Application No. 16/296378 (US 2019/0279799; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The ‘378 application claims a soft magnetic alloy having a substantially similar composition to that of the instant claims, as well as the same structure and average grain size of Fe-based nanocrystals. Additionally, the ‘378 application also claims a magnetic device comprising the soft magnetic alloy that is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6, 8, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 – 6, and 10 – 11 of copending Application No. 16/413848 (US 2019/0355498; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The ‘848 application claims a soft magnetic alloy having a substantially similar composition to that of the instant claims, as well as the same structure and average grain size of Fe-based nanocrystals. Additionally, the ‘848 application also claims a magnetic device comprising the soft magnetic alloy that is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments



Applicant’s remarks filed 7/13/2022 are acknowledged and have been fully considered. Applicant has argued that the applied prior art Urata does not disclose the limitation “M is one or more of Nb, Hf, Zr, Ta, Mo, W, and W, and 0.050≤a≤0.140” as required by claim 6. Specifically, Applicant argues that Urata broadly discloses 1 at% or more of “M2”, which the Examiner has drawn as equivalent to the coefficient “M” of the instant claim.
The Examiner respectfully finds this argument to be unpersuasive. As discussed in the rejection previously, Urata teaches that “M2” elements, which have been drawn as equivalent to “M” elements as claimed, are present in an amount of 0-10 at%, and preferably 1-10 at% ([0042]; [0045]). Such a range possesses substantial overlap with the claimed “M” content of 5-14 at%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). 
Applicant argues further that the claimed range of “M” elements produces unexpected results. Specifically, Applicant cites [0033] of the instant specification as alleged evidence that the claimed “M” range of 5-14 at% produced unexpected results.
The Examiner finds this argument to be unpersuasive. It is noted that [0033] discloses only that when the M content is “small”, a crystal phase composed of crystals having a grain size of larger than 30 nm is easily generated. The Examiner notes that such a disclosure is not commensurate with the claimed subject matter, as a “small” M content has not been defined. Further, Urata teaches that the alloy may contain α-Fe crystal phase having an average grain size of preferably 30 nm or less ([0035], L 15-16). Thus, the prior art explicitly discloses the allegedly unexpected result cited.
Applicant goes on to cite Samples 214-219 in Table 7 of the instant specification, which all have an “M” content within the claimed range of 0.050≤a≤0.140 or 5-14 at%. Applicant explains that Samples 214-219 have a decreased coercivity (Hc) property compared to Sample 213, which has an “M” content just below the claimed range. Applicant also explains that Samples 214-219 have a decreased coercivity (Hc) and increased saturation magnetic flux density (Bs) compared to Sample 220, which has an “M” content just above the claimed range. Applicant then argues that Urata does not disclose or even contemplate these “unexpected results”.
The Examiner respectfully finds this argument to be unpersuasive. The cited samples do not appear to indicate any criticality/unexpected results of the claimed “M” content. Rather, it appears that they only show how coercivity Hc gradually decreases as “M” content increases, and that saturation magnetic flux density Bs decreases gradually as “M” content increases. Applicant’s narrowed ranges in such a case would be more akin to the optimization of “M” content in order to achieve the desired coercivity and magnetic flux density. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."). Further, it is noted that Applicant, in making the comparison between samples 213 and 220 to samples 214-219, has not made a comparison to the closest prior art, which is necessary to successfully argue unexpected results. It is noted that Urata, which possesses an equivalent “M2” content of 1-10 at% thus overlapping the claimed range of 5-14 at%, would be closer prior art than comparative examples having an “M” content which explicitly falls outside the claimed range. See MPEP 716.02(e).
Further, the Examiner notes that the samples cited only contain Nb as an “M” element. There is no indication that the same results would be obtained if “M” was another element, such as Hf, W, or V for example, or a combination thereof. Thus, the data cited is not commensurate with the scope of the claimed subject matter. See MPEP 716.02(d).

With respect to the obviousness-type double patenting rejections of record, Applicant has requested for these rejections to be held in abeyance. The Examiner notes that these rejections have been maintained, and may be resolved by Applicant when all other grounds of rejection have been overcome.

Regarding Applicant’s request for rejoinder of claims 1 – 5, 7, and 9 – 19, the Examiner notes that the claims in their current form do not require all the limitations of independent claim 6. Thus, even if claim 6 were to be found allowable, claims 1 – 5, 7, and 9 – 19 do not currently meet the requirements for rejoinder. “Claims that require all the limitations of an allowable claim will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that do not require all the limitations of an allowable claim remain withdrawn from consideration.” (MPEP 821.04(a)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735